Practical aspects regarding the revision of EU instruments to support SME finance in the next programming period (debate)
The next item is the Commission statement on practical aspects regarding the revision of EU instruments to support SME finance in the next programming period.
Mr President, honourable Members, the question before us is 'How does the Commission intend to help small businesses find the finance they need for growth?' In the Europe 2020 strategy, the Commission promised to concentrate on growth based on knowledge and innovation. Entrepreneurs who start up new businesses and launch new ideas produce jobs and create growth. We must accordingly direct our efforts so that such businesses can have the necessary resources at their disposal, obviously including finance, in particular, the means for innovation. In fact, I shall never tire of repeating: there is no growth, there is no competitiveness, if there is no innovation.
First and foremost, the Commission intends in its proposals to place the emphasis on research and innovation. As shown by the Green Paper adopted by the European Commission last week on future research and innovation funding, the Commission will be trying to simplify the management of these programmes by making use of joined-up instruments. Joined-up instruments of this sort will simplify management and relationships with our partners and will also serve as a guarantee for greater transparency in the market. Simplification and flexibility will therefore be the key words for our work in future, which will focus on encouraging growth and supporting small and medium-sized enterprises (SMEs).
Programmes and common funding must, in fact, be easily accessible to all European businesses, above all, to those who have the potential for growth. I am convinced that, in order to achieve this objective, programmes for SMEs must be reorganised in a single common programme for growth and competitiveness, taking into account the experience that has been obtained to date, particularly with a view to providing for the kind of flexibility needed to respond to changes in the markets and in our economies over the next programming period.
Secondly, in its proposals, the Commission intends to place emphasis on funding instruments, that is, to pass from a culture based on grants to one more oriented towards lending to businesses. Obviously, this approach will favour those who are able to produce a well-grounded business plan. One achievement we can take as a starting point is surely that represented by the guarantees and investments in venture capital provided for in the Competitiveness and Innovation Framework Programme (CIP). These instruments have met with great success. To date, we have helped more than 100 000 SMEs, and by the end of the programme, we shall have helped over 300 000.
I should, moreover, like to stress that the first generation of Union investments in venture capital comprises 98% of capital investment, which becomes even more relevant when one considers that with scarcely 2% of funding, we have been able to help many European SMEs to grow. Besides, another important aspect is the fact that this is not a question of bureaucratic instruments. They are, in fact, available from banks and venture capital funds. In short, there is no need to ask Brussels for them. We know that SMEs appreciate the flexibility of these instruments and the fact that they are easily accessible.
I should also like to emphasise that a few days ago, the European Council invited the Commission to put in place an EU-wide venture capital scheme. The Commission intends to do so. In fact, we share the Council's concerns as regards the gaps in the venture capital markets. Moreover, we are perfectly aware of the usefulness of loan guarantee schemes, which help a great number of small businesses. I can assure you that the Commission is convinced that loan guarantees are necessary, whether at the European or at regional level. This is why the Commission will be representing a coherent series of instruments intended for SMEs. We are therefore inviting Member States, who are codecision partners as regards the application of structural funds, to join us in this task. This is what has been done as regards future financial programming.
I should, however, like to clarify the fact that in the meantime, the Commission has not been idle. On 28 October last year, I launched the SME Finance Forum, with the aim of monitoring the progress of SME funding, promoting best practice and encouraging new solutions. This standing forum provides a regular opportunity for small and medium-sized enterprises to meet lending institutions. The market situation and the legal framework under which SMEs access funding are being kept under review. There have also been discussions on ways of developing the European market for mezzanine financing and I am pleased to let you know that we are making progress from this point of view.
Finally, it is equally important to have another look at the regulatory framework. Here, I should like to record a special 'thank you' to my colleague, Michel Barnier, whose communication 'Towards a Single Market Act' proposes important initiatives that make our legislation more effective, including the legislation on the single market for venture capital. Our common objective is, in fact, precisely this: to foster the single market and to bring about the best conditions for growth, competitiveness and entrepreneurship.
As far as the capital requirements for banks - 'Basel III' - are concerned, which are also within Commissioner Barnier's remit, the Commission will make legislative proposals in June 2011. The Commission's proposal will include a thorough appraisal of the micro-economic and macro-economic effects of such measures, which will ensure that our proposals are well thought out, in terms of their timescale and impact, and also take into account what is happening in other parts of the world.
In conclusion, it is incumbent on the budgetary authority, the European Parliament and the Council to decide how to use the limited resources available at the European level. In this period when finances are restricted, it is clear that it is becoming ever more important to spend these resources more wisely. I am convinced that the financial instruments will contribute to raising the European Union's resources and mobilising private investment.
You can be sure that the Commission will continue to work to make sure that our proposals always focus on the importance that the development of SMEs has for the future of Europe, convinced as we are that all the work that will have to be done in the next few months to emerge finally from the crisis, including the restructuring of major industries, will have to take account of the role that small and medium-sized enterprises can play. In my opinion, only they will be able to create new jobs, and hence cope with the social aspects of the financial crisis that we have faced, and they will naturally form an important springboard for initiating the new phase following the economic crisis.
Mr President, first of all, I would like to thank Commissioner Tajani for his statement. We have chosen to address this matter today because it is more important than ever to focus on providing finance for our small and medium-sized enterprises in Europe. There can be no doubt that SMEs' limited access to financing is a major barrier to the creation of growth and to new enterprises starting up, and this situation has become worse during the current economic crisis. It has become much more difficult to obtain adequate financing from Europe's banks. Europe's SMEs are highly dependent on bank financing - in comparison with American enterprises, for example.
In addition, the Basel III rules are about to be implemented; in other words; we have a new Capital Requirements Directive that is to be implemented. There is a risk that this will result in even greater difficulties when it comes to the provision of venture capital for our small and medium-sized enterprises. It is worrying that the increasingly capital- and risk-sensitive banking sector is now demanding higher collateral security and higher risk premiums. Both of these will result in insufficient financing and lost business opportunities, which again, ultimately, means the loss of jobs.
Europe needs to become more competitive. We therefore need to strengthen those EU instruments that can help to increase investment, innovation and the development of SMEs, and I would like to call for an increase in budgetary resources for the financing of innovation and for the instruments that are already in place. The Commission must, of course, ensure that, in the next generation of programmes, much greater importance is attached to mezzanine financing, and that greater coherence is created within the SME support measures that are already in place, in other words, programmes like the Competitiveness and Innovation Framework Programme (CIP), the structural funds, the Seventh Framework Programme for research, and so on. Therefore, it just remains for me to say that this is an issue on which there will be a great deal of focus in this House in the coming months.
Mr President, Commissioner, this evening I, too, would like to speak in my own language so that the small and medium-sized enterprises (SMEs) can follow my comments. At the time, the legal package on small and medium-sized enterprises set three main targets for itself. The first was to help SMEs with greater revenues, by getting into European markets and by placing innovative products on the market. The second was to reduce costs by cutting red tape. An excellent example of this is the Services Directive. Our third target was to simplify and facilitate access to financing instruments for the SME sector.
Within the European Union, small and medium-sized enterprises produce one third of GDP. If we calculate in this way, the SME sector also contributes an amount of about one third to the European budget. In contrast, if we look at the proportion the SMEs represent in the European Union's budget, we cannot be satisfied. We can see that by the end of 2010, about 100 000 SMEs received some form of bank guarantee within the Competitiveness and Innovation Framework Programme (CIP), which is a huge number, but for 23 million enterprises, this is very little. This is likely to grow by 200 000 SMEs, but even then, this is little compared to 23 million. We have managed to mobilise venture capital of 1.3 billion, but again, if I compare this to the 23 million enterprises and their economic values, it is very, very little. We must succeed, Commissioner, in devising a procedural system within the European Union which, on the one hand, enables the use of instruments allocated at the EIB in a much easier and much more effective manner than at present. On the other hand, we must succeed in ensuring, through encouraging annual reports, that the Member States themselves support the small and medium-sized enterprise sector not only with words but with deeds.
We wish to ask you, Commissioner, through our request proposed on behalf of five political groups, through our letter in which we turned to you, not to neglect this entrepreneurial sphere, as this is the entrepreneurial sphere which is trying to survive having been put in the most difficult situation after the austerity packages. This is where an upsurge in growth can first be expected and this is where an increase in employment can be expected. We will provide our support for this in Parliament.
Mr President, Commissioner, the Commission has every reason to be ambitious in view of the fact that you, and we too, are facing a very major challenge. We have 20 million small and medium-sized enterprises, which together constitute 99% of all European enterprises. We often say that Europe's small businesses are the heart of the European economy. That is true, but it must not mean that small businesses are not allowed to grow big. We therefore need financing facilities, which my fellow Members have mentioned and which you touched on yourself, Mr Tajani. Among other things, we should utilise the financing facilities that are already available, and I would advocate the greater utilisation of the structural funds, for example.
As Mr Bendtsen mentioned, the problems faced by European small and medium-sized enterprises have increased. Parliament has created a large number of rules within the financial market, most of which have been necessary. However, these rules have increased the loan costs for small businesses. We ought to be aware of this, and we ought to be careful when we propose different rules. We should, in any case, be aware of what it will ultimately cost.
Mr Bendtsen also mentioned the Basel criteria, with which we are all familiar. Commissioner Tajani, you spoke about simplicity and flexibility and you believe that these attributes should be reflected in the EU's programmes and financing facilities. You want us to do away with bureaucracy and complicated procedures. However, do you really believe that this is what small businesses and their employees think that the European Union is doing? Is it not rather the case that we are creating more bureaucracy and complicated procedures? In this regard, I believe that we need a complete change of attitude.
As I said, we have 20 million small businesses in Europe, but we also have over 20 million unemployed in Europe. We know that social exclusion and poverty are increasing, and in order to deal with this we, and the Commission too, must be able to act in a resolute way to provide financing facilities for the small and medium-sized enterprises, because that is where the jobs will be created in Europe.
Mr President, we are talking about a sector of the economy which is of absolutely crucial significance, because taken together, small and medium-sized enterprises are, in fact, the European Union's biggest employer. They provide many more jobs than do the larger firms. Furthermore, SMEs, which are often family-run businesses, were worst affected by the economic crisis. I will go even further and say that the social costs of the loss of strength in this sector are of absolutely fundamental significance. Of course, it may be that the largest firms and the biggest industrial lobbies are more effective in speaking up for themselves, but SMEs should be protected, because this is, in fact, protection of the citizens and the taxpayers of EU Member States. I have one further comment - I would like to emphasise very strongly that the EU's Member States should not shift responsibility for everything onto the European Union as such. They should themselves take care of SMEs, but to a large extent they are not doing so. Here, I agree with what Mrs Herczog said.
Mr President, ladies and gentlemen, in the last few years, and the global financial crisis has played a role too, it has become ever more difficult for small and medium-sized enterprises to obtain loans and to have easy access to credit when it is essential.
The instruments that have been employed so far by the European Union within the financial framework 2007-2013 have proven to be seriously deficient in some areas, such as the scarcity of resources and coverage, the existence of heavy administrative constraints, let alone the fact that they are dispersed over multiple and different lines of action. With the new financial framework, we must focus on simplifying the rules for small and medium-sized enterprises - rules that have been a major obstacle for smaller businesses in particular - and think, for example, about setting up a point of single contact for access to European funding.
It will be necessary to incentivise recourse to new funding instruments that will facilitate access to credit, provide precise loan guarantee schemes and give priority to real assistance in the difficult initial phase of development, especially as regards largely innovative and technological businesses. We must therefore try specifically to make the route as easy as possible for a sector that employs over 100 million people and is, without doubt, the most powerful engine for growth and development.
(BG) Mr President, I would go along with the general view I sense in this House regarding small and medium-sized enterprises and give my wholehearted support to what has just been said, in other words, that the businesses that have been hardest hit by the economic crisis are SMEs.
I am also in agreement with Mr Czarnecki, who said that these are most often small, family-run businesses from which families earn the bulk of their income. When a major corporation is hit - because they, too, suffered during the crisis - only their profits suffer. However, when a small business is hit, the family that relies on the business loses a vital source of income.
For these reasons, I would like to say that we should tread carefully when making changes, because both right and left-leaning measures can have a detrimental effect on SMEs, depending on where they are targeted.
I should like to say that simply doling out financial and bank guarantees will not be enough, and that we need greater legislative development - greater regulation of the banking sector, if you like - to secure funding for small businesses, and to finally stop posing the question in terms of some non-existent level playing field - for small businesses can never be equal to big businesses - but to help them to be truly competitive when a big corporation does come along.
(DE) Mr President, Commissioner, firstly, I would like to thank Mr Bendtsen because the CIP programme is one of the key pillars for enterprise and for funding in this area. The JEREMIE and JASMINE programmes, as well as the Erasmus programme for young entrepreneurs, are extremely important in helping people to get to know the markets. I would like to thank Mrs Herczog for her backing for the EIB and for the EIF, the European Investment Fund, and for her call for an increase in the available finances. However, I would call on Commissioner Tajani to ensure that the objectives for 2020 also include a mandatory requirement for a 20% capital base for SMEs. This is something we already require from the banks, so the same should apply to SMEs. This is important for both sectors.
I would also suggest that a tax on profits should only be imposed when proceeds are taken out of a company. In other words, it should be possible to re-invest profits as equity capital. However, if an entrepreneur or employee takes money out of a company, then this should be taxed in the normal way.
One final point that seems particularly important to me is the possibility of writing off debt of not less than EUR 5 000. We believe that a depreciation right should be allowed on profits of up to EUR 5 000. This would provide the best basis for striking a balance between risk capital and equity capital for the orderly financing of loans.
(RO) Mr President, the 'Think Small First' principle, which forms the basis of the European Commission's policies on entrepreneurship, is important. We must not forget that two thirds of jobs in the European Union are created by SMEs. However, in the current crisis, SMEs are having difficulty in accessing loans as banks regard them as risky ventures. Indeed, the promotion of public guarantee schemes in Member States and the provision of access to the guarantees offered by the European Investment Bank group in order to ease the financing restrictions need to be monitored.
We also notice difficulties in providing information about the terms for allocating funds and, in certain cases, even the lack of administrative capacity required locally to mediate access to loans.
During the 2014-2020 period, the European Commission must focus on greater transparency in relations between financiers and business and on access to consultancy services for providing information about the lending platforms and terms available to SMEs. At the same time, it is the European Investment Bank's duty, as an advocate of EU policies, to offer technical assistance to national and local administrations in order to make it simpler for entrepreneurs to access financing.
(IT) Mr President, Commissioner, ladies and gentlemen, it is fundamentally important to strengthen the pan-European commitment to support small and medium-sized enterprises, because, as has been said, they have a decisive weight and role in the Union's social fabric and they are the real providers of economic recovery. In this context, I should like to recall that between 2002 and 2008, with the strong growth they exhibited in 27 countries, they created 9 400 000 new jobs, and already represented the driving force of employment. Today, as a result of the crisis, they have lost a third of the jobs that were created.
It is therefore necessary to conceive specific instruments that will give small and medium-sized enterprises back their capacity to produce and create new jobs, because the whole of society will benefit from this. Access to credit is certainly one of the key issues, the one most valued by entrepreneurs. In the first part of 2010, 18% of small and medium-sized enterprises had bank loans refused. In the previous year, the relevant percentage was 12; these data come from a survey carried out by the European Central Bank.
It is precisely access to credit, together with administrative simplification and access to markets, that will be among the key priorities set by the Small Business Act, which will be presented in Rome next week by Commissioner Tajani, and which we warmly welcome. I should like finally to mention my origins in a part of Italy - the North East - that has seen enormous development and considerable growth due precisely to an intelligent lending regime, which has been able to go hand in hand with the growth of small and medium-sized enterprises. Let us follow this example.
(SL) Mr President, I would like to join with my fellow Members in proposing that politicians, Member States and the European Union put small and medium-sized enterprises at the heart of their economic recovery efforts.
Ninety-nine per cent of all enterprises in the European Union fall into this category and they generate more than 100 million jobs. What is it then that a small or medium-sized enterprise in the European Union is concerned about? Let us not forget this question in today's debate.
First of all, such enterprises are concerned about the non-payment of invoices, a lack of payment discipline. Enterprises are receiving no payment for their invoices for 90 or 120 days, or indeed never. The financial and economic crisis has greatly exacerbated this problem and SMEs are the most helpless in the face of these difficulties.
We in the European Union have adopted new legislation. Now is therefore the time for Member States to improve their discipline, their payment discipline. That is where it all starts and then moves down the chain.
Secondly, these companies, SMEs, are concerned about finance. Many would not have any financial problems if their invoices were paid. The banks have retreated into their shells and are not serving their purpose. This is why economic growth in the European Union is much smaller than it could be. I support the Commission's measures advocated by Commissioner Tajani, and I call on the Commission to put small and medium-sized enterprises at the heart of its efforts. Now is the time for us jointly to implement the recommendations of the 'Small Business Act'.
Mr President, this is a good afternoon for the European Parliament and the European Union in terms of the topics we are discussing, which has a real impact on the real economy. We have discussed the Services Directive, the unitary patent and now new instruments to support SMEs. It has been said that SMEs are absolutely vital, and that if each SME created one extra job, then unemployment would cease in Europe. For many of them, creating one extra job would not be too difficult, particularly if they get credit, but the evidence is that they are not able to get credit.
Every weekend, I meet business people who cannot get credit, particularly in my country. I met a person last weekend who wanted EUR 4 000 for an SME as cashflow and could not get it. So the situation in my country is chronic. Despite the fact that the ECB has capitalised the banks, it is not being passed on. This certainly must be looked at. It is not good enough.
We have heard the mantra of banks being too big to fail. We should change that to a mantra of SMEs being too important to fail. If we give them the credit and the support, each of them could certainly create one extra job, and one extra job would get us out of the economic recession we are in. It is not too much to ask, and this evening, by discussing the new instruments to support SMEs, we can certainly go a long way in doing that.
(RO) Mr President, providing support to SMEs and entrepreneurs offers a way out of the financial crisis. Ensuring access to the single market and improving the implementation of the Small Business Act must be priorities at both national and EU level. I wish to mention that the current measures have not yet overcome the difficulties preventing the development of SMEs. Indeed, 23 million European SMEs are expecting positive action from the Commission.
Another important aspect is also the development of alternative sources of funding. Initiatives must be adopted with the aim of increasing access to the capital market and creating better tax incentives for investors. Particular attention must be focused on supporting large-scale funding for innovative companies. The Romanian Government is due to adopt a programme encouraging young entrepreneurs to start up and develop micro-enterprises. This is a specific new measure in the government's package of initiatives for boosting the business sector.
(LT) Mr President, the funding of small and medium-sized enterprises remains a major problem. In spite of the measures that have been taken, the situation today in this important sector is still critical.
I believe you are familiar with the analytical report by the international organisation Bankwatch, which analyses a breakdown of European Investment Bank lending in four Member States. The report shows that hitherto, loans provided by the European Investment Bank were fundamentally only of benefit to the banks themselves, which were allocated EUR 15 billion and given a deadline to find companies that require this support.
There is concern that although money was received from the European Investment Bank, commercial banks tightened bank credits for small enterprises, and the money was mostly used to fund large and prosperous companies.
I believe such a situation shows that in this area, there is a need for far more stringent monitoring and control of commercial banks, and the European Commission must also play a greater role so that this aid is not misused.
Mr President, I would like to welcome the Commission statement on the revision of EU instruments to support SME finance. It is very clear that the cost, and indeed the availability, of credit remains the single biggest challenge facing the SME sector in Europe, and indeed in my own country of Ireland.
Many viable businesses continue to have difficulties in accessing affordable credit from the banks. That is unacceptable. I can only speak for my own country, but bearing in mind the support that the SME sector has received from the taxpayer in Ireland, that sector is the engine of growth in the economy. It is the private sector that creates the jobs. All that we in the Commission, Parliament and the Council do is to create an economic atmosphere conducive to investment, and we must continue to do that.
I am delighted that the Commissioner has referred to flexibility and said that access to capital should not be bureaucratic, but he is merely following through on the statement by the President of the Commission in his State of the Union address. We must monitor what is happening closely, because the President said that we would have an annual saving of EUR 38 billion from European companies. We must ensure that we help those small companies, because they will help to create the jobs and reduce unemployment.
(PT) Mr President, the situation of many micro- and small enterprises is critical in many countries in the European Union, as they have been hit hardest by the economic crisis and neoliberal policies. In Portugal, tens of thousands of small, family-run businesses, that is to say, small and medium-sized enterprises (SMEs), are closing down in a wide variety of sectors - industry, commerce, services and agriculture - thus increasing unemployment and poverty.
The problems of bank credit, bureaucracy and the difficulty of accessing EU aid, particularly by these micro- and small enterprises, are strangling the economic development of large areas and impeding the growth of employment. A complete change in policy in these areas is therefore required in order to support these SMEs effectively, and the financial system must be urged to provide accessible credit for SMEs, alongside sufficient EU aid.
(DE) Mr President, the European Union is always fulsome in its praise for small and medium-sized enterprises as the driving force behind the economy and as the main source of employment, particularly when employers do not immediately lay off their workers, even in recessionary times. At the same time, these very enterprises have been overloaded with bureaucratic red tape for decades, also suffering disadvantage when it comes to EU-wide subsidies. On paper, we encounter one SME initiative after another. In practice, however, small and medium-sized enterprises find themselves unable to access capital as a result of the provisions of Basel II, and now Basel III.
Innovation is vitally important for the survival of SMEs into the future. However, innovation also requires money and research. Of course, it is commendable that SMEs will receive greater attention in the future under the new EU rules on public procurement and that it will be made easier for them to access EU research funding. However, the fact is that many SMEs may not survive long enough to see these long-discussed measures come to fruition, because they will find themselves choked off by a lack of finance.
(RO) Mr President, as you are aware, in Romania, SMEs face more or less similar problems to those in other Member States, given the specific and difficult nature of the current period. However, there are aspects about improving the opportunities for SMEs to receive financial support which primarily derive from access to technical assistance aimed at accessing financial instruments, especially those devoted to increasing research and development capacity.
I consider it necessary to increase access to good quality information and competent services. I should remind you that, during the plenary last September, the European Commission's representative stated that in 2011, an online learning platform specifically for SMEs was scheduled to appear on the Internet. The aim of this is to facilitate SMEs' access to research and development projects and to utilise their results by providing free online training, personalised information and making a communication forum available. Training SME managers in how to use financial instruments may, apart from supporting the relevant procedures and cutting red tape, lead to achieving much more effective results.
(IT) Mr President, ladies and gentlemen, Commissioner Tajani's speech was most welcome. He laid stress once again on a factor of prime importance: that of small and medium-sized enterprises seen and experienced as a model of production, hence, as a social model, because they form the basic building block when it comes to employment.
The economic crisis we are experiencing is not transient but structural, and connected to changes in the markets as another consequence of globalisation. Small and medium-sized enterprises account for 99% of the entire structure of European industry. The draft resolution spotlights certain unavoidable requirements, namely: better information, facilitated access to credit and less red tape, to make the means of access to European Union resources easier to navigate.
As the Commissioner himself just confirmed, there is a need for more simplification and flexibility, as well as more resources for innovation and research; the need for the European Commission to develop new guidelines that are clearer and more comprehensible so that small and medium-sized enterprises have easier access to useful information; and a need for a new perspective on lending. At a time of crisis, it is not fair that only small and medium-sized enterprises pay while the banking system continues to make and grow its profits.
It is important to ensure that the European Commission's new framework take account of these requirements, so that the Europe 2020 strategy is more than just an empty shell, and in fact contains instruments appropriate to achieving the objectives that it sets itself.
(RO) Mr President, I wish to emphasise that the obstacles preventing the development of SMEs, the creation of jobs and innovation in Europe have still not been removed. This is why I think that the European Commission's specific strategies, measures and action plans need to be improved. Twenty-three million SMEs are waiting for positive steps in such areas as public procurement, tackling late payments, access to vocational training, support for entrepreneurship and improvements in taxation and financing.
Providing support to SMEs and entrepreneurs offers a way out of the financial crisis. Improving the regulations and SMEs' access to the single market and funding, as well as ensuring better implementation of the Small Business Act, must be priorities at national and EU level.
(PL) Mr President, the main condition necessary for a successful policy towards businesses, including small and medium-sized ones, is to ensure proper function of the internal market. The free flow of goods means that all businesses have access to a higher number of potential consumers, although they also have to be ready for greater competition. Legislation on the single market needs to be constantly adapted to ensure equal treatment of all firms in the Union. It is essential to monitor Member States' inclinations to protect their own national industry.
We all say that small and medium-sized enterprises constitute the foundation of modern European economies, that they are an essential factor in economic growth, that the sector employs two thirds of all people in work in the Union, and that it creates one third of the EU's GDP. Let us bear in mind that a difficult situation in SMEs affects, first of all, the fortunes of the people who work for them, because they are, to a great extent, family firms. These firms go under only at a later point, so most of them seem to have reacted slowly to the crisis, but this does not mean the crisis has not affected their economic condition.
Finally, I would like to say that this sector requires special support to encourage the introduction of innovative methods - and this support should be forthcoming from the European Union.
Mr President, this evening's discussion has, as could also already have been inferred from the text of the draft resolution, highlighted the perfect agreement that exists between the wishes of Parliament and the Commission to put the real economy at the heart of economic policy in order to emerge from the crisis, and to pay particular attention to small and medium-sized enterprises, which are the lifeblood of our economy.
The European Commission is absolutely committed to trying to convert a policy choice into concrete action, and it is not pure chance that, thanks to the support of Parliament and the Council, we have adopted the text of the Late Payment Directive, which is of fundamental importance for small and medium-sized enterprises. At present, it is up to us to urge the Member States to speed up the rate at which they transpose the directive into their domestic law (they have 24 months from this October), even if I personally wish that the Member States would put more urgency into transposing a directive that also has a direct effect on opportunities for recovering outstanding debts so that they can be applied to innovation. When the directive enters into force, approximately EUR 180 billion will be released into circulation.
That is not enough, however. As far as aid to small and medium-sized enterprises is concerned, on 23 February, the Commission will adopt the revised Small Business Act, which contains a series of important measures, including the point of single contact for access to funding, which will be one of the proposals that we shall be putting to the Member States. What is more, we shall be inviting all Member States and all local authorities to nominate a Mister or Miss SME.
On 16 February, I shall be appointing Daniel Calleja, as Deputy Director-General, to a new office in the European Commission. He will be responsible for monitoring and verifying the application of the Small Business Act and acting as a contact point for European SMEs on Commission policy. In the text of the Small Business Act, which, please note, we shall be adopting on the 23rd, all Member States are invited to do likewise, just as we shall be inviting local communities with lawmaking powers to do.
As far as funding is concerned, the problem of access to outstanding debtor balances, to which we have already referred in the context of the Late Payment Directive, and of access to loans requested or wanted by small and medium-sized enterprises, can only be solved by trying to activate links between lending institutions and business, but also the European Investment Bank. I therefore acknowledge the declarations of those who agree that it is necessary to grow these relationships, as well as to clear the bottlenecks that have, in the past, especially during the crisis, delayed the disbursement of the famous EUR 30 billion intended for small and medium-sized enterprises and which, due to the difficulty in making transfers to national credit institutions, have delayed their receipt by SMEs.
I must say that at the first meeting of the SME Finance Forum, attention was paid precisely to this bottleneck that exists between the European Investment Bank and national credit institutions. The sherpas are at work, and at the next meeting, a series of proposals will be put forward to try to facilitate access to credit by small businesses.
We are, of course, working to simplify specific issues already, and what follows is one such example. As regards the REACH Regulation, I have had translated into every European Union language the application rules for a regulation that is rather technical. This has been a strong signal to small and medium-sized enterprises that they do not have to employ an expert in technical English or in chemical technology. In point of fact, we have virtually abolished the registration fee: we have achieved a 90% reduction for REACH registration by micro-enterprises and a 60% reduction for small enterprises. These are some of the specific things that also relate to simplification.
Of course, the test for small and medium-sized enterprises, which came into being with the Small Business Act, continues to exist. We shall continue with it and apply it strictly. The competitiveness test, known as the fitness check, which we introduced with the paper on industrial policy, which also affects competitiveness and existing legislation, will clearly and certainly also help small and medium-sized businesses. I must congratulate Mr Rübig, and I am delighted at the invitation and the support of Parliament to commit to increased funding for the next CIP II.
Finally, I can only assure you of my commitment, inasmuch as I agree with everything that has been said. As I have always averred whenever I have had the opportunity to state my views on SME policy, I can confirm that I shall make it my absolute priority to contrive that bureaucratic barriers, access to credit and a policy of support for small and medium-sized businesses will be the principal agenda of the Commissioner for Industry and Entrepreneurship in the next few years, that is, until the end of the current Parliament. For me, the support of the European Parliament is of fundamental importance also because, as I said at the beginning of my reply, there is a perfect identity of views between you and me.
I have received one motion for a resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at midday on Wednesday, 16 February 2011.
Written statements (Rule 149)
in writing. - It is widely accepted in the European Union that SMEs need better, more direct access to finance. As highlighted in the 2020 Communication, the financial crisis has halved Europe's growth potential. The impact on real economic activity could be said to be more pronounced in Europe, due to SMEs high reliance on bank loans. The way out of this crisis for SMEs would be to further support and develop equity markets and small innovative enterprises. The establishment of an SME finance forum last May signalled a positive move towards improving SMEs' financial prospectus and their future viability in Europe. I believe that over 1.8 million SMEs benefited from loan guarantees in 2009. Let us not forget that SMEs are the bread and butter of the European economy. It is crucial that adequate bank lending is returned to normal levels as soon as possible. Europe must work towards creating a viable venture capital market as a priority.
As a result of the crisis in the financial markets, small and medium-sized enterprises have suffered reduced access to finance. Particular difficulty in obtaining financial support is being experienced by new start-ups and innovative enterprises, whose operations are considered to be risky. Economic recovery will, in large measure, depend on the possibilities for development open to SMEs which, after all, account for almost 99% of all businesses. Therefore, I welcome today's initiative regarding the revision of EU instruments to support SME finance in the next programming period. In particular, enterprises working on innovative methods should be given access to new forms of finance. I think, too, that simplifying administrative procedures and existing regulations will contribute to increased effectiveness in the management of European programmes created with SMEs in mind, and also to significant savings for SMEs themselves, which will spend less time on administration and more on the projects on which they are working.
I am very pleased with the motion for a resolution and the debate on the revision of EU instruments to support SME finance. Support for SMEs is important because these firms are important for the present and future of Europe. SMEs are of key significance for maintaining our competitiveness, for recovery from the crisis, for creating new jobs and for increasing innovativeness in the European economy. We do need to support SME finance, but the European Union can and should also take other steps to support this sector. I refer to the need to reduce administrative and bureaucratic burdens. SMEs must be able to operate without hindrance and to act quickly. In the United States, there are places where starting a business takes 10 minutes. If we want to use Europeans' entrepreneurial potential, we have to make it easier for them to carry out their business and to free the European market from the restrictions which mean, today, that we are not making use of all opportunities for development. SMEs represent an economic model which is very effective in and beneficial to social development. Most poor and developing countries do not have this sector, or it is very weak there. This is indirect evidence of the great significance of this sector for the entire economy and the quality of life in particular countries. Thank you.
It is good to see that the European Commission is dealing with the reviewal of EU resources to support small and medium-sized enterprises (SMEs), especially given the following programming period. However, it must be said that SMEs have required additional help over the last two and a half years in particular, because many of them have had liquidity problems due to the recession. To put it plainly, the banks refused to give loans to SMEs, or did so with extremely high interest rates, which further aggravated the situation of those enterprises. Both in Estonia and in the European Union as a whole, SMEs account for 99% of all businesses, and micro-enterprises account for 83% of all businesses in Estonia and approximately 92% of all businesses in the EU in total. For this reason, it is important that financial means should be available for this particular majority, especially during difficult crisis years. I sincerely hope that both the European Union and SMEs will shortly set the economy on an upward curve and that we will be better prepared for any future crisis. The current economic crisis, preceded by the financial crisis, was greatly amplified by the decreased liquidity of SMEs as a result of the position of the banks in the economic crisis. Over two thirds of business people work in SMEs and two thirds of additional revenue is created by these businesses. This must not be forgotten, and we must therefore stand up for the wellbeing of these enterprises.
EU support instruments for small and medium-sized enterprises (SMEs) must, above all, be flexible and as unbureaucratic as possible. Banks continue to be unwilling to finance riskier business plans, including newly-established firms and innovative products. Access to funding is therefore one of the greatest obstacles confronting SMEs today. It is therefore necessary to strengthen the various methods of supporting microfinancing for companies, and to secure the better coordination and interlinking of the individual programmes that already exist. However, the complexity, the time and money expended, and the excessive administrative demands in relation to the relatively small sums involved, also present a barrier to availability. I also think that it is important to raise general levels of awareness regarding existing options and instruments for supporting SMEs in the EU.